HAWKINS, Circuit Judge,
concurring in the order rejecting the suggestion for rehearing en bane:
The Court rejected the en banc suggestion in this matter and for good reason. The appeal concerned the issue of attorney’s fees: a matter particularly within the discretion of the district court that heard the case from start to finish. It is not surprising that 1,487 hours were approved by the district court, for some 97% of them were not contested by the opposing parties. The application of the multiplier also brought the hourly rates to a level for which there was ample support in the record. And while some may feel the ease did not involve “rocket science,” it is well to remember that the underlying litigation occurred after Webster v. Reproductive Health Services, 492 U.S. 490, 109 S.Ct. 3040, 106 L.Ed.2d 410 (1989), but before Planned Parenthood v. Casey, 505 U.S. 833, 112 S.Ct. 2791, 120 L.Ed.2d 674 (1992). Thus, the plaintiffs undertaking the case had to approach it, in terms of building an adequate factual record, as if it might well be the vehicle for overturning Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973). Finally, the “easiest issue ever confronted” comment by the district court occurred in the course of approving a stipulation to extend the preliminary injunction. This was, of course, long before the great bulk of the attorney effort was undertaken or the case was resolved on the merits.